 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10
                                                         CASE NO. 1:18-cv-01068-LJO-EPG
11   MICHELLE BUDWIG,
12
            Plaintiff,                                   ORDER DENYING PLAINTIFF’S REQUEST TO
13                                                       EXTEND DEADLINE FOR PLAINTIFF’S
                                                         RESPONSE TO DEFENDANT’S MOTION FOR
     v.                                                  SUMMARY JUDGMENT
14

15   ALLEGIANT AIR, LLC,
                                                         (ECF No. 54)
16          Defendant.
17

18          Before the Court is Plaintiff’s request for an extension of time to file her opposition to
19   Defendant’s motion for summary judgment. (ECF No. 54.) The Court will deny the request without
20   prejudice.
21          This is Plaintiff’s third request for an extension of the deadline to file her opposition brief. (See
22   ECF Nos. 39, 51.) The opposition was initially due on March 13, 2020. Late in the evening on March 11,
23   2020, Plaintiff filed her first request for an extension of time, citing the COVID-19 crisis. (ECF No. 39. )
24   As the Court has noted previously, when Plaintiff sought this continuance, the opposition was
25   presumably nearly finished given that it was due only two days later. Plaintiff also had Defendant’s
26   motion for summary judgment for more than three weeks by that time.
27          The Court granted in part Plaintiff’s first request for an extension of time, extending the deadline
28   for Plaintiff’s opposition to 1:00 p.m. on March 17, 2020. (ECF No. 43.) Plaintiff immediately filed a
30

31
 1   motion for reconsideration (ECF No. 44), which the Court denied (ECF No. 48). However, the Court

 2   subsequently granted additional time, to close of business on March 24, 2020, for Plaintiff to file her

 3   opposition brief, citing the uncertainty and quickly changing situation regarding the COVID-19 crisis.

 4   (ECF No. 49.)

 5           On March 19, 2020, Plaintiff filed her second request for extension of time, again citing the

 6   COVID-19 crisis. (ECF No. 51.) The Court granted the second request, extending the deadline for

 7   Plaintiff’s opposition to April 6, 2020, as requested by Plaintiff. (ECF No. 53.)

 8           Thus, the Court has already granted Plaintiff an additional 25 days to file her opposition.

 9           On April 1, 2020, Plaintiff filed her third request for an extension of time, again citing the

10   COVID-19 crisis. (ECF No. 54.) In this third request, as in previous requests, Plaintiff’s counsel cites to

11   the various guidance and orders that have been issued at the national and state levels, and now the local

12   level, regarding this crisis; various actions that have been taken by different levels of government to slow

13   the spread of the virus; and to the number of confirmed COVID-19 cases in California and Fresno.

14   Plaintiff’s counsel has also cited to his age as being over 60 years, that he has asthma, and that he has

15   taken measures to protect the health of himself, his family, his staff, and his staff’s families.

16           The Court agrees that the Coronavirus outbreak is a serious health issue and that precautions to

17   slow the spread of the crisis are essential and indeed mandatory. However, at no point in either Plaintiff’s

18   previous requests or the present request for an extension of time has Plaintiff’s counsel indicated that he

19   has COVID-19 or that he is unable to prepare electronic filings. Indeed, Plaintiff’s counsel clearly has the

20   ability to prepare and file briefs with the Court electronically while taking the precautionary measures he

21   has in place, as demonstrated by the multiple requests for extensions of time and the request for

22   reconsideration that he has filed during the period of March 11 through April 1. Plaintiff’s counsel does

23   not explain how the COVID-19 crisis, or the precautions he has taken, prevent him from completing and

24   electronically filing an opposition brief that is, as noted previously, presumably almost complete. Nor has

25   Plaintiff’s counsel explained how completing and electronically filing the opposition brief increases any

26   risk to his health or the health of others.

27   \\\

28   \\\

30

31
 1          Plaintiff’s counsel has not demonstrated that he is unable to meet the April 6, 2020, deadline for

 2   filing an opposition to Defendant’s motion for summary judgment. Accordingly,

 3          IT IS ORDERED that Plaintiff’s third request for an extension of time (ECF No. 54) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    April 2, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

30

31
